DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of invention I and the required species in the reply filed on 9/2/21 is acknowledged.
Claims 25-30, 33 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/2/2021.  The non-elected species of part (b) of claim 9 is herein examined.  The species of part (a) of claim 9 is free of the prior art of record.
	Claims 9-12, 14-16, 19, 20, 22-24 and 36-47 are examined on the merits.

	Claim Objections
Claims 10, 11, 15 and 36-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Terminal Disclaimer
The terminal disclaimer filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,392,432 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

(New Rejection) Claims 9, 12, 14, 16, 19, 20, 22-24 and 42-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,689,436. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention is drawn to an isolated antibody or antigen binding fragment thereof that comprises the 3 CDRs of the heavy chain of SEQ ID NO: 50 and the 3 CDRs of the light chain of SEQ ID NO: 66.  More specifically, these CDRs have the sequences of SEQ ID NO:s 52, 54, 56, 68, 70 and 72.  The isolated antibody is also part of a pharmaceutical composition comprising a pharmaceutically acceptable carrier or diluent and further comprising a second therapeutic agent.  The patented invention is also drawn to an isolated polynucleotide that encodes this antibody, a vector comprising the polynucleotide and a cell that comprises the vector.  Therefore, the instant invention is rendered obvious.


(New Rejection Necessitated by Amendments) Claims 9, 12, 14, 16, 19 and 42-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 and 28 of copending Application No. 17/153,684. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of the copending application is drawn 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
Applicants amended claim 28 of copending application ‘684 to remove the antibody species H1H11729P.  However, examination has expanded to the species of H1H11829N2, which is recited in part (b) of the instant invention of claim 9 and in claim 28 of ‘684.  Therefore, this rejection is maintained.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        .